Citation Nr: 0640197	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for facial nerve palsy of the right lower lip.

2.  Entitlement to an initial compensable evaluation for scar 
of the right lower lip.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1967 
to September 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision by the Louisville, Kentucky, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a November 2004 statement, the veteran raised a claim for 
entitlement to service connection for depression, to include 
as secondary to his right lip palsy and scar.  This issue is 
referred to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  A facial nerve palsy of the right lower lip (right lip 
palsy) is manifested by incomplete moderate paralysis.

2.  Prior to August 30, 2002, a scar of the right lower lip 
(right lip scar) was manifested by loss of sensation.  After 
August 30, 2002, a right lip scar was manifested by right 
lower lip weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right lip palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2006).

2.  The criteria for an initial compensable evaluation for a 
right lip scar have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for right lip palsy and a compensable 
evaluation for a right lip scar, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151, an April 2003 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
[compensation] has been granted and an initial disability 
rating and effective date have been assigned, the typical [] 
claim has been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  This letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following an initial award 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial ratings were 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial ratings, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.

By an October 2003 rating decision, the RO granted VA 
compensation for right lip palsy and a right lip scar under 
38 U.S.C.A. § 1151.  The RO assigned a 10 percent evaluation 
for right lip palsy, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8207 (2006), and a noncompensable evaluation for a right 
lip scar, under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006), both effective March 7, 2002.  The veteran seeks 
increased evaluations for his right lip palsy and scar.  

September 1999 VA medical records indicate that the veteran 
underwent a dental procedure which resulted in a facial nerve 
injury.  January 2000 VA records indicated the veteran was 
seen post lower lip repair secondary to a dental procedure.  
The area tingled, squirted fluid, and was weak.  The 
veteran's chief complaint was an inability to play the 
trumpet and that he continued to drool while drinking.  Upon 
examination, there was continued right lower lip weakness 
with lip pursing and lip depression.  There was weakness of 
buccal musculature on the right.  In a March 2002 VA record, 
the veteran reported a loss of sensation in the scar area and 
an inability to teach trumpet.  The examiner stated that the 
scar was noticeable.  

In a May 2003 statement, the veteran stated that his scar was 
obvious, that eating and drinking were challenging and 
embarrassing, and that he could no longer teach trumpet.  

A September 2003 VA dental and oral examination was 
conducted.  The veteran reported that the surface area of the 
scar was numb, that the area was weak in muscular tone, that 
liquid and food squirted out through the corner of his mouth 
while drinking or eating, and that he had to apply pressure 
with a towel to keep the food from popping out if he was 
chewing something like meat.  The veteran was uncomfortable 
eating in front of other people.  The veteran also reported 
he was unable to play trumpet, harmonica, or flute, and it 
was difficult to teach trumpet.  Upon examination, there was 
no masticatory involvement.  There was no loss of motion or 
function of chewing except the leakage of food and liquid due 
to the weakness of the lower lip on the right side.  The 
veteran was able to move his jaws side to side, without pain 
or restriction.  There was no significant loss of bone to the 
maxilla or mandible.  The right lower lip showed a narrow 
scar approximately 20 mm long and varying from 1 mm to 1.5 mm 
wide, starting 10 mm medial to the commisure of the lip on 
the right side and running at approximately a 45 degree angle 
down and away from the midline.  The scar was lingual of the 
lip.  The scar was barely noticeable on the lingual and 
paralleled the facial scar extending for a distance of only 
about 10 mm.  The veteran was tested for sensation on the 
left side of the lip.  Contralateral lip was rated as 
sensation of 10/10.  On the injured lip, the veteran 
described sensation as approximately 0/10 on the surface of 
the scar and increasing from 2/10 to 4/10 as it approached 
the midline, going approximately 20 mm towards the midline, 
and the same thing moving approximately 15 mm towards and 
becoming normal at the commisure of the mouth.  

In a November 2004 statement, the veteran asserted that all 
fundamental activities of daily living, including speaking, 
eating, and drinking, were greatly affected by right lip 
palsy and scar.  The veteran stated it was difficult to 
articulate words, that saliva frequently spilled onto his 
face and clothing, that drooling was publicly humiliating, 
that he could not retain food in his mouth during eating, 
that he could not dine out or at friends' homes, that he 
could not retain fluids while drinking which was publicly 
embarrassing, and that the scar was obvious.

In a January 2005 statement, the veteran stated that the 
paralysis of his seventh facial cranial nerve was complete.  
He stated that he had no control over his right lower lip, 
that he drooled, that fluid squirted out of his mouth when he 
drank, and that food oozed out when he ate.  The veteran 
asserted that a VA plastic surgeon told him he could do 
nothing to fix the lip because the nerves were too small to 
repair.  The veteran also stated that his scar was obvious, 
that his friends noticed it immediately, that the top of the 
scar had a groove, that the center of the scar was a 
different color than the rest of his lip, and that the scar 
was painful at times.  

Right lip palsy

The veteran's right lip palsy is currently rated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8207, which contemplates incomplete moderate paralysis of the 
seventh cranial nerve.  A 20 percent rating is assigned for 
incomplete severe paralysis and a 30 percent rating is 
assigned for complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  Here, the medical evidence of record 
indicated right lip weakness, but no loss of motion or 
function of chewing.  There was no masticatory involvement.  
These findings more closely approximate incomplete moderate 
paralysis and not severe incomplete paralysis or complete 
paralysis.  Accordingly, an evaluation in excess of 10 
percent is not warranted.  

Right lip scar

During the pendency of the appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118).  When 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33,422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and revised criteria in the October 2003 rating 
decision.  Therefore, there is no prejudice to the veteran 
for the Board to apply the prior and revised regulatory 
revisions in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, the criteria for disfiguring scars 
of the head, face, or neck contemplated a noncompensable 
evaluation for slight disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  A 10 percent evaluation was 
assigned for moderate disfigurement; a 30 percent evaluation 
contemplated severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles; and a 50 percent rating was assigned for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  When in addition to 
tissue loss and cicatrization there was marked discoloration, 
color change, or the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent evaluation may be 
increased to 50 percent, and a 10 percent evaluation may be 
increased to 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (2001).  The medical evidence of record prior to 
August 30, 2002 indicated there was right lower lip loss of 
sensation and a noticeable scar.  These findings demonstrate 
slight, and not moderate, disfigurement.  Accordingly, a 
compensable evaluation is not warranted under the prior 
criteria.

The Board has considered other potentially applicable 
diagnostic codes prior to August 30, 2002.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence 
of record does not show an injury of the facial muscles that 
interferes with mastication, scars from a third or second 
degree burn, superficial, poorly nourished scar with repeated 
ulceration, superficial, tender, and painful scars, 
limitation of function, eczema, leishmaniasis, lupus 
erythematosus, pinta, tuberculosis luposa, verruga peruana, 
dermatophytosis, tinea barbae, pemphigus, psoriasis, or new 
skin growth.  38 C.F.R. § 4.73, Diagnostic Code 5325 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7819 (2001).

After August 30, 2002, the revised criteria for disfigurement 
of the head, face, or neck, provide a 10 percent evaluation 
for one characteristic of disfigurement; a 30 percent 
evaluation for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or, with two or three 
characteristics of disfigurement; a 50 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement; and an 80 percent 
evaluation for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).

The 8 characteristics of disfigurement are:  (1) scar 5 or 
more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2006).

For this time period, the veteran reported right lip 
numbness, right lip weakness, trouble drinking and eating, 
and difficulty playing and teaching trumpet.  A VA examiner 
found there was no loss of motion or function of chewing, but 
found right lip weakness.  The right lower lip scar was 
approximately 20 mm long and from 1 mm to 1.5 mm wide.  The 
scar was lingual of the lip.  The scar was barely noticeable 
on the lingual and paralleled the facial scar extending for a 
distance of only about 10 mm.  Sensation testing showed 
sensation approximately 0/10 on the surface of the scar, and 
increasing from 2/10 to 4/10 as it approached the midline, 
and becoming normal at the commisure of the mouth.  The 
evidence does not demonstrate any characters of 
disfigurement.  Accordingly, a compensable evaluation is not 
warranted under the revised criteria.  

The Board has considered other potentially applicable 
diagnostic codes for this time period.  Schafrath, 1 Vet. 
App. at 595.  But the medical evidence of record does not 
show an injury of the facial muscles that interferes with 
mastication, scars not on the head, face, or neck, unstable 
superficial scar, superficial painful scar, limitation of 
function due to the scar, dermatitis or eczema, 
leishmaniasis, discoid lupus erythematosus or subacute 
cutaneous lupus erythematosus, tuberculosis luposa, 
dermatophytosis, bullous disorder, psoriasis, exfoliated 
dermatitis, skin neoplasms, other infections of the skin, 
cutaneous manifestations of other collagen-vascular disease, 
other papulosquamous disorders, vitiligo, disease of 
keratinization, urticaria, vasculitis, erythema multiforme, 
acne, chloracne, alopecia, hyperhidrosis, or malignant 
melanoma.  38 C.F.R. § 4.73, Diagnostic Code 5325 (2006); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7833 (2006).  
Accordingly, a compensable evaluation under the revised 
criteria is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for right lip 
palsy is denied.

An initial compensable evaluation for a right lip scar is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


